DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 17-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 11, 12, 14, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinnemeyer (US 2013/0093428 A1).
	Regarding claim 1, Tinnemeyer discloses a method of battery testing, the method comprising: 5applying a stimulus (36) to a battery module (12), the battery module (12) having one or more batteries (Par. [024]); turning off use of (Par. [091]) the battery module including removing the stimulus to the battery module; after turning off use of and removing the stimulus to the battery module (12), 10autonomously (Fig. 7, steps 86 and 88 autonomously) recording signals (step 86) from the battery module (12)  using monitoring electronics (34. 44) attached to the battery module (12); and outputting the recorded signals (19) from which one or more electrochemical parameters (Magnetic susceptibility) or one or more electrical parameters of the battery module (12) or the one or more batteries arranged in the battery module are calculated using the recorded 15signals (Note: The “or” reads on alternative exclusive embodiments).  

	Regarding claim 2, Tinnemeyer discloses applying the stimulus (36)  to the battery module (12) includes applying the stimulus to the battery module (12) using test equipment (Figs. 6-9); and 20turning off (Par. [091]) use of the battery module (12) including removing (When application of stimulus is turn off, stimulus in the battery attenuates and off) the stimulus to the battery module (12) includes removing the stimulus to the battery module from the test equipment.  
Regarding claims 4, 14, Tinnemeyer discloses autonomously recording signals from the battery module (12) occurs during a period including from turning off use of and removing the stimulus (Par. [091]) to the battery module to completion of relaxation of the 30battery module from applying the stimulus.
5Regarding claim 6, Tinnemeyer discloses retrieving the recorded signals from memory (Par. [104]-[105]) of the monitoring electronics at a time after removal from 
Regarding claim 7, TInnemeyer discloses 10calculating Electrochemical Impedance Spectroscopy characteristics (Par. [004], [082]) of the battery module (12) or the one or more of the batteries based on data from the recorded signals and the stimulus.  
Regarding claim 8, Tinnemeyer discloses 15applying the stimulus to the battery module includes exciting (18) the battery module (12) with the battery module operable in a car (Vehicle, par. [076]), with the exciting enabled with the car in an on-status; and turning off use of the battery module including removing the stimulus to the 20battery module with the turning off of the car.  
Regarding claim 9, Tinnemeyer discloses detecting an anomaly (Step 92, fig. 7) from the recorded signals; or determining a hidden state of the battery module  (Note: The “or” reads on alternative exclusive embodiments) or one or more of the 25batteries based on the recorded signals and a database that converts observable data to hidden states.  
Regarding claim 12, Tinnemeyer discloses test equipment (Figs. 1, 2, 6) to provide the stimulus to the battery (12).  
Regarding claim 17, Tinnemeyer discloses a system comprising: a battery module (12) having one or more batteries; a means (14, 38) to monitor a response of a battery of the battery module (12) to a stimulus applied to the battery; 25a means (14, 38) to autonomously record signals from the battery module in response to the means to monitor the response of the battery identifying the turning off (Par. [091]) of the battery module (12) including removal of the stimulus to the battery; and a means (Fig. 6) to output the 
Regarding claim 18, Tinnemeyer discloses autonomously recording signals from the battery module occurs during a period including from turning off (Par. [091]) use of and 5removing the stimulus to the battery to completion of relaxation (After turning off, excitation attenuates to zero) of the battery from applying the stimulus.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinnemeyer (US 2013/0093428 A1) in view of Porebski (US 2007/0046261 A1).
	Regarding claims 3, 13, the only difference between Tinnemeyer and the claimed invention is that the claimed invention recites autonomously recording signals includes 25recording voltage, temperature, whereas Tinnemeyer recording magnetic susceptibility.
	Porebski discloses method and apparatus for temperature, conductance and impedance testing in remote application of battery monitoring system and further discloses recording voltage, temperature (Porebski’s par. [199]).
.
Claims 5, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinnemeyer (US 2013/0093428 A1) in view of Carlo et al. (US 2016/0259015 A1).
	Regarding claims 5, 15, Tinnemeyer does not disclose transmitting the recorded signals wirelessly to a receiving device to analyze data from the recorded signals.
	Carlo et al. discloses battery test report system and method and further discloses transmitting the recorded signals wirelessly (Carlo et al.’s par. [025]) to a receiving device to analyze data from the recorded signals (Carlo et al.’s fig. 2).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate transmitting the recorded signals wirelessly to a receiving device to analyze data from the recorded signals, as taught by Carlo et al. into the system of Tinnemeyer because transmitting the recorded signals wirelessly to a receiving device to analyze data from the recorded signals recording voltage is typical in battery testing and involves only routine experimental.
Claims 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinnemeyer (US 2013/0093428 A1) in view of Uchida (US 2010/0235024 A1).
Regarding claim 19, Tinnemeyer discloses the system includes a means (Fig. 7)  to process the recorded signals, with the means to process the recorded signals being operable to 10provide, to a display (Fig. 8), a characterization of health of the battery (12).  
Regarding claim 20, Tinnemeyer does not explicitly discloses the means to process the recorded signals being operable to provide, to a display, a quality grade of the battery module including, in response to a determination of an anomaly associated with the battery module, an identification of the battery module being an anomalous battery module.
Uchida discloses hybrid vehicle battery life evaluating apparatus and further discloses parameters in response to a determination if battery degradation (Uchida’s abstract pars. [001], [013-017]) and disclose means to process the recorded signals (Uchida’s figs. 1-4).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate parameters in response to a determination, as taught by Uchida into the system of Tinnemeyer because determination of degradation in testing of battery is routine experimental.
Allowable Subject Matter
Claims 10, 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

January 21, 2022